An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-15
                       NORTH CAROLINA COURT OF APPEALS

                              Filed:    5 August 2014

STATE OF NORTH CAROLINA


      v.                                      Durham County
                                              No. 12 CRS 52074
BRYAN RASHAD BUNN



      Appeal by defendant from judgments entered 12 July 2013 by

Judge Paul C. Ridgeway in Durham County Superior Court.                       Heard

in the Court of Appeals 7 May 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Sarah Y. Meacham, for the State.

      Law Office of Margaret C. Lumsden PLLC, by Margaret C.
      Lumsden, for defendant-appellant.


      McCULLOUGH, Judge.


      Defendant Bryan Rashad Bunn appeals his convictions of two

counts of statutory sexual offense of a 13, 14, or 15 year old

and two counts of indecent liberties with a child.                  Based on the

reasons stated herein, we find no prejudicial error.

                                I.     Background
                                            -2-
       On 7 May 2012, defendant was indicted on the following

charges: two counts of statutory sexual offense of a person who

is 13, 14, or 15 years old in violation of N.C. Gen. Stat. § 14-

27.7A;    two       counts    of     indecent     liberties      with    a    child    in

violation of N.C. Gen. Stat. § 14-202.1; one count of crime

against nature in violation of N.C. Gen. Stat. § 14-177; and one

count of contributing to the delinquency of a minor.

       The State’s evidence tended to show that Adam1 was born on

24 January 1997 and resided with his mother in Chapel Hill,

North    Carolina.           While   Adam   was    a   fourth    grade       student   at

Glenwood Elementary School, he met defendant through an after-

school program where defendant served as a group leader.                              Over

the course of several years, defendant and                        Adam   developed a

close    relationship         –    defendant      would   take    Adam       home   after

school; defendant would pick up Adam at his mother’s house and

spend time at defendant’s mother’s house; defendant and Adam

would go shopping and go out to eat together; and Adam would

spend time at defendant’s home, including overnight visits three

to four times a week.

       In the spring of 2010, when Adam was in the seventh grade,

Adam    took    a    trip     with   defendant      and   defendant’s         family   to

1
 A pseudonym has been used to protect the identity of the minor
victim.
                                          -3-
Washington, D.C.        Adam was thirteen years old at the time and

defendant was twenty-seven years old.                     While in a hotel room,

defendant and Adam shared a bed.                    Adam testified that he was

partially asleep, when he felt defendant’s mouth on his penis.

He “didn’t know what to do” and did not say anything.                         Defendant

continued   to    perform     oral    sex      on   him   for    fifteen     to   twenty

minutes.       The night they returned to North Carolina from the

trip,   Adam    spent   the    night      at    defendant’s       apartment.        Adam

testified that as he was lying on his right side, defendant was

behind him and “stuck his penis in my anus[.]”                               During the

summer of 2010, Adam stated that four to five times a week,

defendant would perform “[o]ral and sometimes anal, and then

sometimes, like, the hand.”

    Adam       also   testified      that      he   saw   a     video   of    defendant

masturbating on defendant’s cell phone and a video of two males

having sex on defendant’s laptop.                   While defendant was away at

work and Adam was alone in defendant’s apartment, Adam found and

watched a pornographic DVD.

    Adam    testified       that     he   considered       telling      someone    about

these incidents but “knew it would be hard to tell them, but – I

don’t know, I had to get it off my chest.”                       In September 2010,
                                      -4-
Adam told his mother that defendant had been molesting him and

Adam discontinued living with defendant.

    Adam’s mother testified that she met defendant through the

after-school     program    offered    at    Adam’s    school.         At    first,

defendant lived with his mother and then eventually got his own

apartment   in    Durham,    North    Carolina.        Defendant       and   Adam’s

relationship     started    by   spending    time    together     on   Wednesdays

while Adam’s mother attended meetings.               Once defendant obtained

his own apartment, the amount of time spent between defendant

and Adam increased.          Defendant told         Adam’s mother that         Adam

would have his own room at defendant’s apartment.                  Adam started

having overnight visits with defendant and for all practical

purposes, started living with defendant.

    At some subsequent point in time, Adam told his mother, “I

don’t   want   to   go   back    to   stay   the     night   at   [defendant’s]

anymore[.]”      Adam’s mother testified that she told him he did

not “have to go back.”           Adam’s mother testified that she knew

something was “really wrong” when one day, Adam refused to go to

bed until defendant had left her house.                 Adam’s mother asked

Adam, “has [defendant] ever been inappropriate with you or did

something wrong that you knew was wrong[?]” and Adam responded

by saying, “mama, I don’t want you to go to jail.”                     Thereafter,
                                     -5-
Adam’s   mother   sent   a   text   message   to   defendant    stating   the

following:   “you are in no way, shape, or form to contact my son

again, whether it’s e-mail, text message, telephone.                 I know

what you did and I believe my son, and you’re to stay away from

us, and through therapy and stuff, you know, maybe we’ll get

through this.”      Defendant responded by calling Adam’s mother

multiple times and requesting to talk to her.                  Adam’s mother

testified that:

           [defendant]   said  I’m   sorry[.]   .   .  .
           [Defendant] said, he got into bed with me
           and I thought it was somebody else.     And I
           said if you think that I have answered this
           phone to listen to you lie to me, that’s not
           happening. I believe everything [Adam] said.

Adam’s mother testified that in March 2011, defendant sent her a

text message that read as follows:

           Hey, I know I’m probably the last person you
           want to hear from right now, but for some
           reason I feel that you still care for me
           deep down inside.     I’m sorry about what
           happened and I guess I will have three
           months to think about all my wrongdoings.
           Please just -- please just know that ever
           since January 26th, I have . . . done one
           thing but think of you and [Adam] from the
           time I wake up in the morning until the time
           I rest my head. I still love you both -- I
           still love both of you guys to death and I
           will be praying that you will forgive me and
           accept – and accept me back as a changed
           person.   I hate myself for what happened,
           but have asked for forgiveness and . . .
           that’s all I can do at this point.
                                          -6-


       Natalie Hawkins, a licensed marriage and family therapist,

testified that she met with defendant on 21 February 2011 and 2

March    2011    to     conduct   assessments        for    psychotherapy,            family

therapy    services.        During    the    assessments,             Hawkins   testified

that defendant “was feeling distressed about a relationship he

had with – he called him his mentee, and he was a boy who had

been    living    with     him”   from      March    2009        to    September       2010.

Defendant       later    identified       his      mentee    as        Adam.       Hawkins

testified       that    defendant    “disclosed        that       it     was    something

similar –       behavior that was similar to what [defendant] had

experienced himself when he was younger” and disclosed that “it

was     inappropriate      and    sexual     in     nature.”            Based    on     this

information, Hawkins was obligated to report the possible abuse

to the Department of Social Services.

       Adam’s father also testified for the State.                        Adam’s father

testified that Adam’s behavior had changed to being scared to be

alone, “he locks the door to the bedroom, you can’t – he pulls

all the blinds, he’s scared, and especially at night.                           He has no

social    life,    he    don’t    [sic]     know    how     to    mingle       with   other

people, he alienates himself.”

       Detective Ron Christie with the Durham County’s Sheriff’s

Office testified that in a September 2011 interview with Adam,
                                              -7-
Adam “described an oral –- an oral sexual relationship” with

defendant while they were living together.                        Detective Christie

conducted      a    follow-up         interview      of   Adam    in    May   2012    and

testified that the details Adam provided in the interview were

consistent with the details Adam provided to the jury.

       Janet   Martin,      a    child       protective     services    social   worker

with Orange County Social Services, testified that on 2 March

2011, she received a report that defendant “had disclosed that

he had sexually abused a child who lived with him named [Adam].”

Upon      meeting   with    Adam,       Adam     disclosed       that   defendant     had

“messed     with    him,”       “it    was    kind   of     sexual,”    and   “that   it

happened often[.]”

       Defendant testified in his own defense.                    He met Adam during

the 2005-2006 school year at Glenwood Elementary School where he

served as an after-school group leader and teacher’s assistant.

Their relationship began with defendant giving Adam rides home

from the after-school program. Every Wednesday, defendant would

go   to    Adam’s   house       and    help    him   with    homework    while   Adam’s

mother would attend meetings.                 Defendant would also take Adam to

the shopping mall, to restaurants, and to play basketball with

defendant’s family.
                                   -8-
       Defendant testified that his motivation for developing a

friendship with Adam was that he “noticed that [Adam] needed

help. [Adam] was pretty much getting in trouble at [school] . .

. and I knew that he would listen to me because he always was

around me, as I was a group leader at [school.]”             In March 2009,

defendant moved into his own apartment and Adam moved in with

him in May of that same year.          Although Adam had his own room,

defendant testified that Adam chose to sleep in defendant’s room

because “he was afraid of the dark[.]”

       In   August   2009,   defendant    took    Adam    on    a   trip   to

Washington, D.C.     Defendant denied touching Adam inappropriately

and waking Adam up with inappropriate sexual contact on the

first night of the trip to Washington, D.C.           Regarding the night

that    they   returned   from   the   trip,     defendant     testified   as

follows:

            [Defense Counsel:] Did you            touch   [Adam]
            inappropriately that night?

            [Defendant:] No.

            [Defense Counsel:] Have you ever performed
            fellatio on [Adam?]

            [Defendant:] To my knowledge, no.

            [Defense Counsel:] And when you say “to my
            knowledge,” what do you mean?

            [Defendant:] Because I –- I mean, once I’m
                                    -9-
            asleep, I’m asleep, and I don’t recall doing
            anything to [Adam] while I was asleep.

            [Defense Counsel:] Did you ever attempt to
            penetrate him or penetrate him anally?

            [Defendant:] No.

            [Defense Counsel:] Did you ever touch him
            inappropriately?

            [Defendant:] [Adam] had a rash on him, so I
            applied cream, because he didn’t want his
            mom to do it. So, if that’s inappropriate, I
            did do that; but otherwise, no, I didn’t.

Defendant described Adam’s rash as flea bites on his penis.

      Defendant denied showing Adam pornographic material, but

admitted that he owned “a couple of pornographic CDs” and “was

not aware that [Adam] watched any pornographic material at my

house.”    Defendant conceded that Adam had told him about seeing

pornographic material on defendant’s laptop, but denied putting

the pornographic video on his laptop.           Defendant testified that

when Adam asked him about the video, defendant said, “I have no

clue, maybe somebody before you left it up there[.]”

      Defendant testified that Adam stopped living with him in

September of 2010 after defendant was arrested for selling pills

to   an   undercover    police   officer   in   August   2010.     Defendant

became aware of        the allegations of sexual abuse           against him

after he received a text message from Adam’s mother.                 He sent
                                -10-
Adam’s mother a text message in response asking why she was

accusing him when she “didn’t even try to get my side of the

story.”   Defendant testified that his mention of having regret

in a text message sent to Adam’s mother was in reference to

“selling pills and I knew that I had three months to sit in

jail.”

    On 12 July 2013, the State dismissed the         crime against

nature charge and the contributing to the delinquency of a minor

charge.   On 12 July 2013, a jury found defendant guilty of the

remaining charges.   The trial court found defendant to be a

prior record level II.     On 12 July 2013, defendant was sentenced

to terms of 276 to 341 months and 190 to 225 months for each

count of statutory sexual offense, to be served consecutively,

and to terms of 19 to 23 months for each count of indecent

liberties with a child, also to be served consecutively.

    From these judgment, defendant appeals.

                     II.    Standard of Review

               In criminal cases, an issue that was
          not preserved by objection noted at trial
          and that is not deemed preserved by rule or
          law without any such action nevertheless may
          be made the basis of an issue presented on
          appeal when the judicial action questioned
          is specifically and distinctly contended to
          amount to plain error.
                                       -11-
N.C.   R.   App.    P.   Rule   10(a)(4)      (2013).       The    North   Carolina

Supreme     Court   “has   elected     to   review       unpreserved   issues   for

plain error when they involve either (1) errors in the judge’s

instructions to the jury, or (2) rulings on the admissibility of

evidence.”     State v. Hoskins, __ N.C. App. __, __, 736 S.E.2d

631, 633 (2013) (citation omitted).

             [T]he plain error rule . . . is always to be
             applied   cautiously   and   only   in   the
             exceptional case where, after reviewing the
             entire record, it can be said the claimed
             error is a “fundamental error, something so
             basic, so prejudicial, so lacking in its
             elements that justice cannot have been
             done[.]”

State v. Odom, 307 N.C. 655, 660, 300 S.E.2d 375, 378 (1983)

(citation omitted) (emphasis in original).                     “Under the plain

error rule, [a] defendant must convince this Court not only that

there was error, but that absent the error, the jury probably

would have reached a different result.”                   Hoskins, __ N.C. App.

at __, 736 S.E.2d at 633 (citing State v. Jordan, 333 N.C. 431,

440, 426 S.E.2d 692, 697 (1993)).

                                III. Discussion

       Defendant    argues      that   the       trial    court    erred   by   (A)

admitting     testimony    from   four      of   the     State’s   witnesses    that

amounted to vouching for Adam’s credibility; (B) allowing a lay

witness to testify that Adam had symptoms of PTSD; (C) admitting
                                       -12-
evidence regarding defendant’s possession of pornography; and

(D) giving limiting instructions that were inadequate to protect

defendant’s right to a fair trial.

                      A.     Witnesses and Credibility

    In     his   first     argument,   defendant    challenges    portions     of

testimony from four of the State’s witnesses – Nancy Berson, Dr.

Molly Berkoff, David Rademacher, and Adam’s mother.                    Defendant

contends that their testimony constituted improper vouching for

Adam’s credibility.          Because defendant did not object to the

admission of the challenged testimony at trial, we conduct plain

error review.

    Defendant relies on State v. Towe, 366 N.C. 56, 732 S.E.2d

564 (2012), for the contention that an expert witness may not

vouch for the credibility of the victim.                  In Towe, a doctor,

admitted    as   an   expert   in   the   field    of   pediatrics    and   child

sexual     abuse,     observed      normal    results     after   a     physical

examination of the alleged victim of sexual abuse.                    The doctor

further testified that “[t]he lack of any findings would not be

inconsistent with sexual abuse” and, that the victim fell into a

category of “70 to 75 percent of the children who have been

sexually abused [and] have no abnormal findings, meaning that

the [physical] exams are either completely normal or very non-
                                    -13-
specific findings, such as redness.”              Id. at 59-60, 732 S.E.2d

at 566.    The Supreme Court noted that

              [i]n a sexual offense prosecution involving
              a child victim, the trial court should not
              admit expert opinion that sexual abuse has
              in fact occurred because, absent physical
              evidence supporting a diagnosis of sexual
              abuse, such testimony is an impermissible
              opinion regarding the victim’s credibility.
              . . .   However, if a proper foundation has
              been laid, an expert may testify about the
              characteristics of sexually abused children
              and whether an alleged victim exhibits such
              characteristics.

Id. at 61-62, 732 S.E.2d at 567-68 (citing State v. Stancil, 355

N.C.   266,    266-67,   559   S.E.2d   788,   789    (2002))   (emphasis   in

original).      Because the doctor observed no injuries during the

victim’s      physical   examination,      “the      only   bases   for   [the

doctor’s] conclusory assertion that the victim had been sexually

abused” were the victim’s history as relayed by the victim’s

mother and the victim’s statements made to a clinical social

worker that were observed by the doctor.              Id. at 62, 732 S.E.2d

at 568.       The Towe Court held that the challenged testimony was

improper and that because the case turned on the credibility of

the victim, “who provided the only direct evidence against [the]

defendant,” the error amounted to plain error.                Id. at 63, 732

S.E.2d at 568.
                                         -14-
       Defendant also cites to several other cases which stand for

the same principles as set out in Towe, that an expert witness

may not opine that sexual abuse has in fact occurred, absent

physical evidence supporting such a diagnosis.                       See State v.

Delsanto, 172 N.C. App. 42, 44-45, 615 S.E.2d 870, 872 (2005) (a

physician’s testimony that “although she did not observe any

physical     manifestations      of    sexual    abuse,     the    examination      was

‘absolutely      consistent’”     with     the    alleged       victim’s    assertion

that   the   defendant     touched      her     genital   area     amounted    to   an

impermissible opinion of the alleged victim’s credibility and

amounted to plain error); State v. Bush, 164 N.C. App. 254, 259,

595    S.E.2d    715,   718-19    (2004)        (where    the     alleged    victim’s

credibility was questionable, a physician’s diagnosis that the

alleged victim had been sexually abused by the defendant, absent

physical        evidence    of        sexual     abuse,      added     “tremendous

credibility” to the allegations of abuse and amounted to plain

error); and State v. Couser, 163 N.C. App. 727, 594 S.E.2d 420

(2004) (where a doctor testified that the results of a physical

examination of the victim were not specific to sexual abuse, but

that the diagnosis was probable sexual abuse by the defendant,

our Court found this was an impermissible opinion                           about the

victim’s credibility and amounted to plain error).
                                       -15-
      Defendant attempts to analogize portions of Nancy Berson,

Dr.     Molly    Berkoff,   David      Rademacher,     and   Adam’s    mother’s

testimonies to the aforementioned cases, arguing that although

“the State’s witnesses did not say outright that they believed

that [Adam] was telling the truth, . . . their testimony reveals

their assumption that he was in fact abused.”                    However, after

thorough review, we do not find his arguments persuasive.

      We will first examine the testimonies of Nancy Berson and

Dr.   Molly     Berkoff.    The   State    tendered    Berson    as   an   expert

witness in the evaluation and treatment of childhood trauma,

with an emphasis in childhood sexual abuse.                  Berson testified

that she met Adam and his family in April of 2011 to conduct a

child    medical    evaluation    as    requested     by   the   Department   of

Social Services.      Counsel for the State asked Berson to describe

the typical anxieties of children who were known victims of

sexual abuse.       Berson went on to testify that Adam’s reluctance

to disclose the alleged sexual abuse to his parents and his

concerns that the disclosure would cause discord in the family

and be hurtful to defendant were consistent with patterns of

disclosure of known victims of childhood sexual abuse.                     Berson

also testified that Adam’s mannerisms during the interview where

he disclosed the alleged abuse were “consistent with disclosures
                                       -16-
and mannerisms of known victims of childhood sexual abuse[.]”

Berson described Adam as having “an attitude of bravado that he

was okay” and that it was “very confusing” for Adam to keep the

alleged abuse a secret.

    Dr. Berkoff was           preferred as an expert in              child sexual

abuse pediatrics.        Dr. Berkoff met with Adam on 13 April 2011 in

order to complete a medical evaluation and to determine optimal

treatment.       Dr.    Berkoff     testified    that    she   met   with    Adam’s

parents    and   that    it   was    important    that    Adam’s     mother    “had

reported    being      supportive    of   [Adam’s]      disclosure     and     [had]

provided immediate protection and [had] not allow[ed] [Adam] to

have ongoing contact with [defendant.]”                 Dr. Berkoff explained

how Adam’s reaction of being “very worried” about and declining

anal swabs was “consistent with known victims of sexual abuse.”

Furthermore, Dr. Berkoff testified as follows:

            [State:] Dr. Berkoff, in your experience and
            training and knowledge of known victims of
            sexual abuse, and known male victims of
            sexual abuse, is [Adam’s] medical findings
            consistent with known victims of sexual
            abuse, and with the history that was
            provided?

            [Dr. Berkoff:] Yes.

    We believe that the challenged portions of Berson and Dr.

Berkoff’s    expert      testimonies      are    distinguishable        from    the
                                      -17-
circumstances present in Towe, Delsanto, Bush, and Couser, and

do not constitute improper vouching.             Rather, the facts of the

present case are controlled by the law set out in State v.

Kennedy, 320 N.C. 20, 357 S.E.2d 359 (1987).                  In Kennedy, the

North Carolina Supreme Court held that it was not improper to

allow two expert witnesses “to testify concerning the symptoms

and characteristics of sexually abused children and to state

their opinions that the symptoms exhibited by the victim were

consistent with sexual or physical abuse.”                  Id. at 31-32, 357

S.E.2d at 366.       “The testimony of both of these witnesses, if

believed, could help the jury understand the behavior patterns

of   sexually   abused   children      and   assist    it   in     assessing    the

credibility of the victim.”           Id. at 32, 357 S.E.2d at 366.               It

is well established that “[i]f scientific, technical or other

specialized     knowledge      will    assist   the     trier       of   fact     to

understand    the   evidence    or    to   determine   a    fact    in   issue,    a

witness qualified as an expert by knowledge, skill, experience,

training, or education, may testify thereto in the form of an

opinion[.]”     N.C. Gen. Stat. § 8C-1, Rule 702(a) (2013).                “Other

states have addressed this issue and held that testimony by

qualified experts about characteristics typically observed in

sexually abused children, such as secrecy, helplessness, delayed
                                                   -18-
reporting, initial denial, depression, extreme fear, nightmares

with     assaultive              content,         poor      relationships              and     school

performance,          is     properly            admissible        under    similar           evidence

statutes.”        Kennedy, 320 N.C. at 32, 357 S.E.2d at 366.                                       “The

fact    that     this       evidence        may     support        the    credibility          of    the

victim does not alone render it inadmissible. Most testimony,

expert or otherwise, tends to support the credibility of some

witness.”         Id.       at    32,      357     S.E.2d     at    367     (emphasis          added).

Therefore, we hold that it was not error, much less plain error,

for    the    trial     court         to    admit    testimony           from    Berson       and    Dr.

Berkoff because “it is permissible for an expert to testify that

a     child    exhibits          ‘characteristics             [consistent             with]    abused

children.’”        State v. Ewell, 168 N.C. App. 98, 103, 606 S.E.2d

914, 918 (2005) (citation omitted).

       Next,     we        examine         the     challenged        testimonies          of     David

Rademacher and Adam’s mother, neither of whom were tendered as

expert        witnesses.              Rademacher          testified         that        he     was    a

psychological         associate            and    counselor        working       in    Chatham       and

Orange       counties.           In     August      of    2011,     Adam        was    referred      to

Rademacher for therapy.                      Rademacher testified that Adam “had

symptoms of post-traumatic stress disorder.                                 He told me about

being sexually abused for some time; and he had symptoms such as
                                       -19-
nightmares, day flashbacks, paranoia, fear of the dark, fear of

being alone, he had some social anxiety that were . . . the

immediate       symptoms.”           Rademacher     had     seen    significant

improvement through Adam’s therapy and because Adam did not have

“nightmares very often anymore” and “doesn’t have day flashbacks

much anymore,” Adam had “worked more on the other psychological

issues secondary to sexual abuse, such as, you know, self[-

]image, worrying about his own sexuality, things like that. Fear

that    he     would   hurt   somebody     someday,       things   like   this.”

Rademacher testified that these were “normal concerns” and “very

typical”       in   similar   cases.      In   reference      to   Rademacher’s

testimony, the trial court gave a limiting instruction to the

jury that stated as follows:

               You are not to consider any evidence of
               post-traumatic stress disorder as evidence
               of whether or not the offenses charged in
               this case actually occurred, but, rather you
               can receive and consider that evidence
               solely for two purposes.

               One purpose is       to corroborate testimony of
               witnesses that        you have previously heard
               testify in this      case; and the second reason
               is to explain,       if you so find, conduct or
               behavior of the      alleged victim, . . . while
               he was in the        care and being observed by
               [Rademacher].

       After    reviewing     the    record,   we   hold    that   Rademacher’s

testimony did not constitute vouching for Adam’s credibility.
                                      -20-
At no point in Rademacher’s testimony did he testify regarding

the merits of Adam’s alleged sexual abuse.                 Assuming arguendo

that it was error for the trial court to admit Rademacher’s

testimony, we hold that it does not amount to plain error based

on the trial court’s limiting instruction given to the jury,

which we assume the jurors followed, that it not consider the

challenged testimony as evidence of whether or not the offenses

charged in this case actually occurred.             See State v. Glover, 77

N.C.   App.    418,   421,   335   S.E.2d    86,   88   (1985)   (“[O]ur   legal

system through trial by jury operates on the assumption that a

jury is composed of men and women of sufficient intelligence to

comply with the court’s instructions and they are presumed to

have done so.”).

       Adam’s mother, a lay witness, testified to the following:

              [State:] Tell me a little bit about [Adam]
              and his character for truthfulness.

              [Adam’s mother:] I’ve tried to raise him . .
              . . –- I’m not this real religious person,
              but . . . I have faith; . . .     And I told
              him, when you walk in truth, that it does
              not get any better than that. . . .

              [State:] And is he truthful?

              [Adam’s mother:] Except when I go to
              GameStop and he said this game’s only going
              to cost $15, and then $35 later, yeah,
              that’s the biggest thing.
                                             -21-
    We disagree with defendant that the testimony of Adam’s

mother was equivalent to improper vouching.                            Pursuant to Rule

608(a)     of     the        North    Carolina       Rules       of    Evidence,    “[t]he

credibility       of     a    witness       may    be    attacked      or   supported    by

evidence in the form of reputation or opinion” so long as the

evidence        refers        “only    to     character          for   truthfulness      or

untruthfulness” and only after “the character of the witness for

truthfulness has been attacked by opinion or reputation evidence

or otherwise.”           N.C. Gen. Stat. § 8C-1, Rule 608(a) (2013).

Moreover, assuming arguendo that this portion of testimony was

inadmissible,          defendant       has        failed    to     show     a    reasonable

possibility that the jury would have reached a different result

absent the alleged error.               See N.C. Gen. Stat. § 15A-1443 (2013)

(stating that “[a] defendant is prejudiced by errors relating to

rights arising other than under the Constitution of the United

States when there is a reasonable possibility that, had the

error in question not been committed, a different result would

have been reached at the trial out of which the appeal arises”).

Based    on      the     preceding          reasons,       we    overrule       defendant’s

arguments that the State’s four witnesses improperly vouched for

defendant’s credibility.

                                        B.        PTSD
                                        -22-
      Defendant’s next argument, which we review for plain error,

is that the trial court erred by allowing Rademacher, a lay

witness,     to    testify     that    Adam    displayed    symptoms    of     post-

traumatic stress disorder.            Defendant, relying on State v. Hall,

330 N.C. 808, 412 S.E.2d 883 (1992), argues that only an expert

in the field may testify on the profiles of sexually abused

children and “whether a particular complainant has symptoms or

characteristics consistent with this profile.”                    Hall, 330 N.C.

at 818, 412 S.E.2d at 888.

      Assuming without deciding that it was error for the trial

court to admit this evidence since Rademacher was not tendered

as    an   expert     witness    who     had     particularized     training     or

experience related to post-traumatic stress disorder, defendant

has    not    shown     that     it     amounted      to   prejudicial       error.

Rademacher’s       testimony    that    Adam    displayed    symptoms    was    not

admitted as substantive evidence that the alleged sexual abuse

had in fact occurred.           Furthermore, the trial court’s limiting

instruction to the jury regarding the application of evidence of

post-traumatic       stress     disorder       was   sufficient    to   cure     any

possible prejudice to defendant resulting from its admission.

Accordingly, defendant’s arguments fail.

              C.      Defendant’s Possession of Pornography
                                        -23-
    In his third argument, defendant asserts that the trial

court    erred      by     admitting     evidence     regarding     defendant’s

possession of pornography.              Defendant did not object to            the

admission of this testimony at trial and, therefore, we conduct

plain error review.

    Defendant relies on our holding in State v. Smith, 152 N.C.

App. 514, 568 S.E.2d 289 (2002).              In Smith, our Court noted that

            [T]he only evidence that [the] defendant
            attempted   to   expose  [the   victim]  to
            pornographic materials was [the victim’s]
            testimony that [the] defendant once asked
            her to watch a video but would not tell her
            what the video was about. [The victim] then
            speculated that she thought the video was a
            pornographic movie.

Id. at 522, 568 S.E.2d at 294 (emphasis in original).                   Our Court

stated     that     evidence     of     the     defendant’s    possession       of

pornographic materials, without any evidence that the defendant

viewed     the    pornographic    materials       with   the   victim    or    any

evidence     that   the     defendant    asked     the   victim   to    look    at

pornographic materials, was not relevant to proving defendant

committed the alleged offenses of taking indecent liberties with

a child and first degree sex offense with a female child under

the age of 13.           Id. at 523, 568 S.E.2d at 295.           Nevertheless,

our Court held that the error was not prejudicial in light of

other evidence presented at trial – the victim’s testimony; the
                                          -24-
victim’s mother’s testimony that the victim’s statements to her

concerning      the    alleged      offenses        were    consistent      with       the

victim’s testimony at trial; a psychiatrist’s testimony that the

victim’s statements made to her concerning the alleged sexual

abuse were consistent with the victim’s statements at trial; and

evidence      that    the    defendant     had      made    sexually      graphic      and

suggestive comments about the victim to two of his co-workers.

Id. at 523-24, 568 S.E.2d at 295.

       In the case sub judice, Adam testified that he found a

video on defendant’s phone of defendant masturbating.                        Defendant

thereafter told Adam, “you better not look at my phone again.”

Adam also testified that he opened defendant’s laptop in the

car, while defendant was driving, and saw a pornographic picture

of two men engaging in sexual intercourse. Adam asked, “what is

this”   and    defendant       replied    “I     don’t     know,   just    one    of    my

friends    probably         been   looking     at    that.”        Adam    also       found

pornographic videos in defendant’s apartment while defendant was

away at work and testified that he watched them because he “was

bored.”       Defendant requested a limiting instruction regarding

the introduction of this evidence.                  The trial court stated that

this    evidence      was      relevant      to     the     contributing         to    the

delinquency of a minor charge and that there was sufficient
                                       -25-
evidence    from      which    a    reasonable     jury   could       find    that

pornography was shown or made available to Adam.                      The trial

court declined to give a limiting instruction, instead allowing

the parties to argue the implications of the evidence or lack

thereof in closing arguments.           Subsequently, the State dismissed

the charge of contributing to the delinquency of a minor.

    Similar      to    our    reasoning    in    Smith,   we   hold    that    the

admission   of     evidence        regarding    defendant’s    possession       of

pornography did not rise to the level of prejudicial error.                    The

State presented Adam’s testimony of the history of sexual abuse

by defendant. Hawkins testified that defendant reported to her

that he had had an inappropriate, sexual relationship with Adam.

Detective Christie testified that Adam’s testimony at trial was

consistent with the details he provided in interviews with him

in 2011 and 2012.        Berson and Dr. Berkoff also provided expert

testimony that Adam’s mannerisms during an interview, patterns

of disclosure, anxieties, and reactions to a medical examination

were consistent with known victims of childhood sexual abuse.

In light of the foregoing evidence, we hold that defendant has

failed to establish a reasonable possibility that the jury would

have reached a different result.

                        D.     Limiting Instructions
                                           -26-
       In his last argument, defendant contends that the trial

court’s    limiting        instructions      were    inadequate    to   protect   his

right    to   a    fair    trial.        Defendant    argues   that     he   faced   a

“barrage of inadmissible evidence” which includes the following:

the    State’s     witnesses       vouching   for    the   victim’s     credibility;

allegations that the victim had suffered psychological problems

attributed to defendant’s alleged abuse; and a suggestion that

defendant’s possession of pornography made it more likely that

defendant abused victim.                 However, because defendant did not

object to the form of the limiting instructions at trial and

because he does not specifically and distinctly allege plain

error on appeal, we dismiss his argument.                   See N.C. R. App. P.

10(a)(4) (2013); see also State v. Davis, 202 N.C. App. 490,

497,    688       S.E.2d    829,     834    (2010)      (stating    that     “because

[D]efendant did not ‘specifically and distinctly’ allege plain

error as required by [N.C. R. App. P. 10(a)(4)], [D]efendant is

not entitled to plain error review of this issue”).

                                   IV.     Conclusion

       Based on the foregoing, we conclude that defendant received

a fair trial, free of prejudicial error.

       No prejudicial error.

       Judges STEPHENS and STROUD concur.
                         -27-
Report per Rule 30(e).